             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


    RACHAEL MANCUSO,

                            Plaintiff,                    Case No. 1:21-cv-00989-LJL

                     -against-

    L’ORÉAL USA, INC., and IT COSMETICS,                  PROTECTIVE ORDER
    LLC,

                            Defendants.


   LEWIS J. LIMAN, United States District Judge:

           WHEREAS all of the parties to this action (collectively, the “Parties,” and individually,
   a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
   Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material
   that will be exchanged pursuant to and during the course of discovery in this case;

            WHEREAS, the Parties, through counsel, agree to the following terms;

           WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
   protections on all disclosures or responses to discovery and that the protection it affords only
   extends to the limited information or items that are entitled, under the applicable legal
   principles, to confidential treatment;

           WHEREAS, the Parties further acknowledge that this Protective Order does not
   create entitlement to file confidential information under seal; and

           WHEREAS, in light of these acknowledgements, and based on the representations of
   the Parties that discovery in this case will involve confidential documents or information the
   public disclosure of which will cause harm to the producing person and/or third party to whom
   a duty of confidentiality is owed, and to protect against injury caused by dissemination of
   confidential documents and information, this Court finds good cause for issuance of an
   appropriately tailored confidentiality order governing the pretrial phase of this action;

          IT IS HEREBY ORDERED that any person subject to this Protective Order—
   including without limitation the parties to this action, their representatives, agents, experts and
   consultants, all third parties providing discovery in this action, and all other interested persons
   with actual or constructive notice of this Protective Order—shall adhere to the following
   terms:


                                                   1
LEGAL_US_E # 155663782.1
             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 2 of 7




         1.      Any person subject to this Protective Order who receives from any other person
 subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced
 or disclosed pursuant to and in course of discovery in this action) that is designated as
 “Confidential” pursuant to the terms of this Protective Order (hereinafter “Confidential
 Discovery Material”) shall not disclose such Confidential Discovery Material to anyone else
 except as expressly permitted hereunder.

        2.      The person producing any given Discovery Material may designate as
 Confidential only such portion of such material the public disclosure of which is either restricted
 by law or will cause harm to the business, commercial, financial or personal interests of the
 producing person and/or a third party to whom a duty of confidentiality is used and that consists
 of:

                  (a) previously nondisclosed financial information (including without limitation
  profitability reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee
  payments, sales reports, and sale margins);

               (b) previously nondisclosed material relating to ownership or control of any
  non-public company;

               (c) previously nondisclosed business plans, product development information, or
  marketing plans;

                  (d) any information of a personal or intimate nature regarding any individual; or

                  (e) any other category of information hereinafter given confidential status by the
  Court.

         3.     With respect to the Confidential portion of any Discovery Material other than
 deposition transcripts and exhibits, the producing person or that person’s counsel may designate
 such portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential”
 the protected portion in a manner that will not interfere with legibility or audibility; and (b)
 producing for future public use another copy of said Discovery Material with the confidential
 information redacted.

         4.      With respect to deposition transcripts, a producing person or that person’s counsel
 may designate such portion as Confidential either by (a) indicating on the record during the
 deposition that a question calls for Confidential information, in which case the reporter will bind
 the transcript of the designated testimony (consisting of question and answer) in a separate
 volume and mark it as “Confidential Information Governed by Protective Order”; or (b)
 notifying the reporter and all counsel of record, in writing, within 30 days after a deposition has
 concluded, of the specific pages and lines of the transcript and/or the specific exhibits that are to


                                                   2
LEGAL_US_E # 155663782.1
             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 3 of 7



 be designated Confidential, in which case all counsel receiving the transcript will be responsible
 for marking the copies of the designated transcript or exhibit (as the case may be), in their
 possession or under their control as directed by the producing person or that person’s counsel by
 the reporter. During the 30-day period following the conclusion of a deposition, the entire
 deposition transcript will be treated as if it had been designated Confidential.

         5.      If at any time prior to the trial of this action, a producing person realizes that some
 portion(s) of Discovery Material that she, he, or it had previously produced without limitation
 should be designated as Confidential, she, he, or it may so designate by so apprising all prior
 recipients of the Discovery Material in writing, and thereafter such designated portion(s) of the
 Discovery Material will thereafter be deemed to be and treated as Confidential under the terms of
 this Protective Order.

        6.      No person subject to this Protective Order other than the producing person shall
 disclose any of the Discovery Material designated by the producing person as Confidential to any
 other person whomsoever, except to:

                  (a) the Parties to this action, their insurers, and counsel to their insurers;

                (b) counsel retained specifically for this action, including any paralegal, clerical
 and other assistant employed by such counsel and assigned to this matter;

                 (c) outside vendors or service providers (such as copy-service providers and
 document-management consultants, graphic production services or other litigation support
 services) that counsel hire and assign to this matter, including computer service personnel
 performing duties in relation to a computerized litigation system;

               (d) any mediator or arbitrator that the Parties engage in this matter or that this
 Court appoints, provided such person has first executed a Non-Disclosure Agreement in the form
 annexed as an Exhibit hereto;

                 (e) as to any document, its author, its addressee, and any other person indicated
 on the face of the document as having received a copy;

                   (f) any witness who counsel for a Party in good faith believes may be called to
 testify at trial or deposition in this action, provided such person has first executed a Non-
 Disclosure Agreement in the form annexed as an Exhibit hereto;

                 (g) any person retained by a Party to serve as an expert witness or otherwise
 provide specialized advice to counsel in connection with this action, provided such person has
 first executed a Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                  (h) stenographers engaged to transcribe depositions conducted in this action; and



                                                      3
LEGAL_US_E # 155663782.1
             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 4 of 7



                (i)   this Court, including any appellate court, and the court reporters and support
 personnel for the same.

          7.         Prior to any disclosure of any Confidential Discovery Material to any person
 referred to in subparagraphs 6(d), 6(f) or 6(g) above, such person shall be provided by counsel
 with a copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form
 annexed as an Exhibit hereto stating that that person has read this Protective Order and agrees to
 be bound by its terms. Said counsel shall retain each signed Non-Disclosure Agreement, hold it
 in escrow, and produce it to opposing counsel either prior to such person being permitted to
 testify (at deposition or trial) or at the conclusion of the case, whichever comes first.

          8.       Any Party who objects to any designation of confidentiality may at any time prior
 to the trial of this action serve upon counsel for the designating person a written notice stating
 with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,
 counsel for all Parties will address their dispute to this Court in accordance with Paragraph 1(B)
 of this Court’s Individual Practices in Civil Cases.

         9.      Any Party who requests additional limits on disclosure (such as “attorneys’ eyes
 only” in extraordinary circumstances) may at any time prior to the trial of this action serve upon
 counsel for the receiving Party a written notice stating with particularity the grounds for the
 request. If the Parties cannot reach agreement promptly, counsel for all Parties will address their
 dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices in
 Civil Cases.

         10.     A Party may be requested to produce Discovery Material that is subject to
 contractual or other obligations of confidentiality owed to a third party. Within two business
 days of receiving the request, the receiving Party subject to such obligation shall inform the third
 party of the request and that the third party may seek a protective order or other relief from this
 Court. If neither the third party nor the receiving Party seeks a protective order or other relief
 from this Court within 21 days of that notice, the receiving Party shall produce the information
 responsive to the discovery request but may affix the appropriate controlling designation.

         11.     Recipients of Confidential Discovery Material under this Protective Order may
 use such material solely for the prosecution and defense of this action and any appeals thereto,
 and specifically (and by way of example and not limitations) may not use Confidential Discovery
 Material for any business, commercial, or competitive purpose. Nothing contained in this
 Protective Order, however, will affect or restrict the rights of any person with respect to its own
 documents or information produced in this action. Nor does anything contained in this Protective
 Order limit or restrict the rights of any person to use or disclose information or material obtained
 independently from and not through or pursuant to the Federal Rules of Civil Procedure.

        12.    Nothing in this Protective Order will prevent any person subject to it from
 producing any Confidential Discovery Material in its possession in response to a lawful



                                                  4
LEGAL_US_E # 155663782.1
             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 5 of 7



 subpoena or other compulsory process, or if required to produce by law or by any government
 agency having jurisdiction, provided, however, that such person receiving a request, will provide
 written notice to the producing person before disclosure and as soon as reasonably possible, and,
 if permitted by the time allowed under the request, at least 10 days before any disclosure. Upon
 receiving such notice, the producing person will have the right to oppose compliance with the
 subpoena, other compulsory process, or other legal notice if the producing person deems it
 appropriate to do so.

         13.     All persons seeking to file redacted documents or documents under seal with the
 Court shall follow Rule 2(G) of this Court’s Individual Practices in Civil Cases. No person may
 file with the Court redacted documents or documents under seal without first seeking leave to
 file such papers. All persons producing Confidential Discovery Material are deemed to be on
 notice that the Second Circuit puts limitations on the documents or information that may be filed
 in redacted form or under seal and that the Court retains discretion not to afford confidential
 treatment to any Confidential Discovery Material submitted to the Court or presented in
 connection with any motion, application or proceeding that may result in an order and/or
 decision by the Court unless it is able to make the specific findings required by law in order to
 retain the confidential nature of such material. Notwithstanding its designation, there is no
 presumption that Confidential Discovery Material will be filed with the Court under seal. The
 Parties will use their best efforts to minimize such sealing.

        14.     All persons are hereby placed on notice that the Court is unlikely to seal or
 otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial
 or supporting or refuting any motion for summary judgment, even if such material has previously
 been sealed or designated as Confidential.

         15.      Any Party filing a motion or any other papers with the Court under seal shall also
 publicly file a redacted copy of the same, via the Court’s Electronic Case Filing system, that
 redacts only the Confidential Discovery Material itself, and not text that in no material way
 reveals the Confidential Discovery Material.

        16.     Each person who has access to Discovery Material that has been designated as
 Confidential shall take all due precautions to prevent the unauthorized or inadvertent disclosure
 of such material.

         17.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
 financial account numbers, passwords, and information that may be used for identity theft)
 exchanged in discovery shall be maintained by the persons who receive such information and are
 bound by this Protective Order in a manner that is secure and confidential. In the event that the
 person receiving PII experiences a data breach, she, he, or it shall immediately notify the
 producing person of the same and cooperate with the producing person to address and remedy
 the breach. Nothing herein shall preclude the producing person from asserting legal claims or
 constitute a waiver of legal rights or defenses in the event of litigation arising out of the



                                                  5
LEGAL_US_E # 155663782.1
             Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 6 of 7



 receiving person’s failure to appropriately protect PII from unauthorized disclosure.

         18.     This Protective Order shall survive the termination of the litigation. Within 30
 days of the final disposition of this action, all Discovery Material designated as “Confidential,”
 and all copies thereof, shall be promptly returned to the producing person, or, upon permission of
 the producing person, destroyed.

         19.      All persons subject to this Protective Order acknowledge that willful violation of
 this Protective Order could subject them to punishment for contempt of Court. This Court shall
 retain jurisdiction over all persons subject to this Protective Order to the extent necessary to
 enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.

        SO STIPULATED AND AGREED.

Dated: May 14, 2021                           Dated: May 14, 2021

Calcagni & Kanefsky LLP                       PAUL HASTINGS LLP

 /s/ Lauren M. Paxton                           /s/ Victoria A. Cundiff
Lauren M. Paxton                              Victoria A. Cundiff
Philip Morrow                                 Julia G. Mix
85 Broad Street, Suite 17031                  PAUL HASTINGS LLP
New York, New York 10004                      200 Park Avenue
Phone: (862) 397-1796                         New York, New York 10166
Fax: (862) 902-5458                           victoriacundiff@paulhastings.com
lpaxton@ck-litigation.com                     juliamix@paulhastings.com
philipmorrow@ck-litigation.com                Phone: (212) 318-6000
                                              Fax: (212) 319-4090
Attorneys for Plaintiff
Rachael Mancuso                               Alex J. Maturi
                                              PAUL HASTINGS LLP
                                              71 S. Wacker Drive, Forty-Fifth Floor
                                              Chicago, IL 60606
                                              alexmaturi@paulhastings.com
                                              Phone: (312) 499-6000
                                              Fax: (312) 499-6176

                                              Attorneys for Defendants
                                              L’Oréal USA, Inc. and IT Cosmetics, LLC

         SO ORDERED

 Dated: 6/15/2021
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge



                                                  6
LEGAL_US_E # 155663782.1
          Case 1:21-cv-00989-LJL Document 43 Filed 06/15/21 Page 7 of 7




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


RACHAEL MANCUSO,

                       Plaintiff,                     Case No. 1:21-cv-00989-LJL

                -against-

L’ORÉAL USA, INC., and IT COSMETICS,                  NON-DISCLOSURE AGREEMENT
LLC,

                       Defendants.


LEWIS J. LIMAN, United States District Judge:

        I,                                        , acknowledge that I have read and understand the
Protective Order in this action governing the non-disclosure of those portions of Discovery
Material that have been designated as Confidential. I agree that I will not disclose such
Confidential Discovery Material to anyone other than for purposes of this litigation and that at
the conclusion of the litigation I will either return all discovery information to the party or
attorney from whom I received it, or upon permission of the producing party, destroy such
discovery information. By acknowledging these obligations under the Protective Order, I
understand that I am submitting myself to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of any issue or dispute arising hereunder and
that my willful violation of any term of the Protective Order could subject me to punishment for
contempt of Court.



Dated:




                                                 7
